DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,595,031. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,773,232. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,552,808. Although the claims at issue are not identical, they are not patentably distinct from each other.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-28 and 33-40 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cozens et al. (USPN 8762272).

Re claims 21-25, 33-37 and 38-40: Cozens teaches a method comprising: receiving, by one or more computing devices, an electronic message sent by a first user to a second user via a messaging application executing on a first user computing device of the first user, wherein the messaging application is associated with a payment application executing on the first user computing device of the first user (abstract, col. 3, lines 19-39); based at least on content of the electronic message sent by the first user to the second user via the messaging application, identifying, by the one or more computing devices, a payment instruction in the electronic message, wherein the payment instruction indicates that funds are to be transferred to the second user (abstract, col. 3, lines 19-39); determining, by the one or more computing devices, an 

Re claim 26: Cozens teaches retrieving the second user's contact information from the first user's contact list, wherein the payment process is completed based on the second user's contact information (col. 2, lines 61-67).

Re claim 27: Cozens teaches determining, based on the second user's contact information, whether the second user has an existing service account with the payment service, wherein the initiating the payment process is further in response to determining that the second user has an existing service account (col. 2, lines 61-67).

Re claim 28: Cozens teaches wherein the second user has an existing service account when the second user's contact information has been associated with an existing account in a server computing device of the payment service (col. 2, lines 61-67).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cozens in view of Levchin (USPN 7089208).

Re claim 29: Cozens does not explicitly teach, but Levchin teaches wherein the payment process causes the amount of funds to be transferred from the first user to the second user by: transmitting a link inviting the second user to register a new service account associated with the payment application or payment service when the second user does not have the existing service account and has not completed a previous transaction associated with the payment application or payment service (col. 10, lines 66 through col. 11, lines 45, col. 4, lines 5-26, fig. 2, eles. 210 &212).
.

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cozens in view of Levchin in view of Shatry (USPAP 20090164374).

Re claims 30-32: Cozens and Levchin do not explicitly teach determining, based on the second user's contact information, whether the second user has engaged in a previous transaction associated with the payment service or the payment application, wherein the initiating the payment process is further in response to determining that the second user has engaged in the previous transaction. However, Levchin teaches that user information for registered and/or unregistered users is stored on a database. Such information includes transaction records (indicative of previous transaction) (col. 5, lines 3-16).
Shastry teaches the concept of determining whether a recipient has engaged in a previous transaction associated with the payment service or the payment application, wherein the initiating the payment process is further in response to determining that the recipient has engaged in the previous transaction (0019, 0079). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to initiate the the transaction based on stored information from the previous transaction record for the obvious reason of enhancing the flexibility of the system/process.


Response to Arguments
The Double patenting rejection is maintain pending the filing of a terminal disclaimer.
Applicant’s arguments, see pages 10-19, filed 12/13/2021, with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 21-40 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.